Citation Nr: 0512876	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  96-41 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for jungle rot of the 
feet.

3.  Entitlement to service connection for gastrointestinal 
disability.

4.  Entitlement to service connection for a skin disorder, 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from March 1968 to February 
1970 and again from September 1974 to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 RO rating decision that denied 
service connection for jungle rot of both feet, bowel and 
stomach problems, a nervous disorder, and skin irritations.  
This matter was remanded in March 2003 and July 2003 to 
rectify procedural due process errors.  

The issue of entitlement to service connection for a skin 
disorder, secondary to herbicide exposure, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran has a current psychiatric disorder, other than PTSD.

2.  There is no competent medical evidence showing that the 
veteran currently has jungle rot of the feet.

3.  There is no competent medical evidence showing that the 
veteran has a gastrointestinal disability, to include 
irritable bowel syndrome, that is related to service.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder other than PTSD was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  Claimed jungle rot of the feet was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

3.  A gastrointestinal disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Psychiatric Disorder other than PTSD

The veteran has contended that he has a psychiatric disorder, 
other than PTSD (for which service connection has already 
been granted), that is related to service.  VA examinations 
in August 1997 and November 2004, however, show no 
psychiatric diagnoses, other than PTSD.  Moreover in February 
2004 the veteran testified that most of his psychiatric 
symptoms, including being nervous, were related to his PTSD.  
The threshold requirement for service connection is competent 
medical evidence of the current existence of the claimed 
disorder.  Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The medical evidence 
of record shows no current psychiatric disorder other than 
PTSD; thus, there is no basis for service connection for the 
claimed condition.  As the preponderance of the evidence is 
against the claim for service connection for a psychiatric 
disorder other than PTSD, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Jungle Rot of the Feet

The veteran has contended that he has had jungle rot of the 
feet since his service in Vietnam.  He testified that he was 
treated for this condition in service and in the early 1970s 
by a private doctor who had since died.  Service medical 
records show no complaint of or treatment for jungle rot of 
the feet or any other skin disability of the feet.  The 
veteran claims that this condition is manifested by his feet 
being red and cracked and worsening in the summer.  On VA 
examination in August 1997 there was no skin disability or 
symptomatology of the feet noted, other than symptoms related 
to his pes planus.  The diagnoses included eczema, but this 
was found on the face and neck only on examination.  He has 
testified he did not receive any current treatment for his 
feet, but rather treated them on his own with an over the 
counter cream and wore white socks only.  A review of the 
record shows no current medical evidence of jungle rot of the 
feet or any other skin disability of the feet.  As noted 
above, since there is no such competent medical evidence of a 
current disability, service connection cannot be granted for 
the claimed condition.  Degmetich, supra; Brammer, supra.  As 
the preponderance of the evidence is against the claim for 
service connection for jungle rot of the feet, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Gastrointestinal Disability

The veteran contends he has a gastrointestinal disability 
that had an onset in service.  After review of the entire 
record, the Board finds that the preponderance of the 
evidence is against the grant of service connection for a 
gastrointestinal disability.  Service medical records show no 
report of or finding of any gastrointestinal disorder.  On VA 
examination in August 1997, examination of the 
gastrointestinal tract was normal, although the diagnoses 
included irritable bowel syndrome.  In February 2004 the 
veteran testified that he had nervous diarrhea, which caused 
him to have diarrhea 4 or 5 times in an eight-hour period.  
He testified he did not receive treatment for this.  A review 
of the record shows that there is no competent medical 
evidence of record linking any current gastrointestinal 
disability, including irritable bowel syndrome, to service.  
And although the veteran has contended that he has a 
gastrointestinal disability that had an onset in service, 
there is nothing showing that the veteran has the medical 
expertise that would render competent statements as to the 
relationship between his military service and a 
gastrointestinal disability.  These lay opinions alone cannot 
meet the burden imposed by 38 C.F.R. § 3.303 with respect to 
the relationship between events incurred during service and a 
gastrointestinal disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application, and 
the claim for service connection for a gastrointestinal 
disability must be denied.  Gilbert, supra.

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

Following a complete review of the record evidence, the Board 
finds, for the reasons expressed below, that the development 
of the claims here on appeal has proceeded in accordance with 
the law and regulations. 

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
that is necessary to substantiate the claim; that VA will 
seek to provide; and that the claimant is expected to 
provide.  

In this case, the initial RO rating decision was made in May 
1996, before the VCAA was enacted, and the VCAA notice was 
given to the veteran in letters dated in February 2003, April 
2003, and October 2004.  Fortunately, the Court acknowledged 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that some 
claims were pending at the time the VCAA was enacted and that 
proper notice prior to the initial AOJ decision was 
impossible.  The Court specifically stated that it was not 
requiring the voiding or nullification of any AOJ decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice does not 
nullify the rating action upon which this appeal is based.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  

With regard to records, the Board notes that the veteran has 
not cited any VA treatment pertaining to psychiatric 
treatment other than PTSD, jungle rot of the feet, or a 
gastrointestinal disability.  In fact, he has reported 
receiving no current treatment related to such disabilities.  
He did, however, testify in February 2004 that he received 
private treatment related to his foot problem from a private 
physician who died in 1977 or 1978.  Thus, it appears that 
any attempts to obtain such records would be futile.  He also 
testified he received private treatment related to his 
gastrointestinal condition sometime from 1996 to 1998 and 
provided the name of the doctor.  In October 2004 the RO sent 
a letter to the veteran requesting that he complete a VA Form 
21-4142, Authorization and Consent to Release Information for 
that private treatment provider.  The veteran has not 
responded to this letter.  The pertinent regulation provides 
that the veteran must cooperate fully with VA's reasonable 
efforts to obtain relevant records from non-Federal agency or 
department custodians and, if necessary, the veteran must 
authorize release of existing records in a form acceptable to 
the custodian holding the records.  38 C.F.R. § 3.159(c)(1).  
.  After reviewing the record, the Board notes that although 
the veteran has identified private treatment records that 
have not been obtained, VA is not able to obtain such records 
without an authorization for release of information from the 
veteran, which he has failed to provide.  

With regard to a VA examination, the Board finds that 
additional VA examinations are not warranted or necessary to 
make a decision on these claims.  The record reflects that he 
underwent a VA examination in August 1997.  Pursuant to 
38 C.F.R. § 3.159(c)(4), VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim but (1) contains competent lay or medical evidence 
of a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  The third part could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.  38 C.F.R. 
§ 3.159(c)(4).  The Board notes, however, that there is no 
evidence, other than the veteran's lay contentions, to show 
that he has a current psychiatric disability other than PTSD, 
jungle rot of the feet, or a gastrointestinal disability.  
Although the veteran is competent to report symptoms, he is a 
layperson and cannot given an opinion on a medical diagnosis 
or etiology.  Espiritu, supra.  Moreover, there is no 
evidence of any such disabilities in service, or related 
complaints in service, and there is no evidence of record, 
other than the veteran's contentions, that shows any 
association between service and any of his current reported 
symptoms.  The veteran's contentions that he has symptoms 
related to service are an insufficient basis for a medical 
examination to be obtained, according to the pertinent 
regulation.   Under these circumstances, there is no basis 
for obtaining any additional VA examinations.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable implementing regulations.  


ORDER

Service connection for a psychiatric disorder, other than 
PTSD, is denied.

Service connection for jungle rot of the feet is denied.

Service connection for gastrointestinal disability is denied.


REMAND

In February 2004 the veteran testified at a hearing at the 
RO.  He testified that while he has received no treatment at 
the Tuskegee VA Medical Center (VAMC) for his skin rash of 
the face and neck, he did undergo an Agent Orange physical at 
the Tuskegee VAMC in November 1995 at which time he reported 
showing his skin rash on his face and neck and "they wrote 
it down".  He indicated that he had received a letter to 
take a physical for a national registry.  The record reflects 
that in November 1995 veteran submitted the first page of an 
undated Agent Orange Registry Code Sheet (VA Form 10-9009).  
There is, however, no indication that the RO attempted to 
obtain a copy of any additional records pertaining to this 
Agent Orange registry physical.  As part of VA's duty to 
assist the veteran, an attempt should be made to obtain such 
records.  38 U.S.C.A. § 5103A(a)-(c), 38 C.F.R. § 3.159(c)-
(e).

Accordingly, this matter is REMANDED for the following:

1.  Obtain a copy of the veteran's Agent 
Orange Registry Examination (apparently 
conducted in November 1995 at the 
Tuskegee VA Medical Center) and any other 
any related documents.  

2.  Thereafter, if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the VCAA.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


